DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/22/22 has been acknowledged. Applicant amended Abstract and Specification of the application to overcome their objections presented in the Office Action mailed 11/26/21. Applicant further amended Claims 1, 3, 6-8, 11-12, 14-16, 21-22, and 24, cancelled Claims 4-5, 9-10, and 13, to overcome rejections of claims under 35 U.S.C. 112(b) and to incorporate allowable limitations of some cancelled claims into independent claims. Applicant further added Claims 25-29.

Status of Claims
Claims 17-20 were cancelled by Applicant earlier.
Claims 1-3, 6-9, 11-12, 14-16, and 21-29 are examined on merits herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ms.  Sonal Agarwal on 03/08/22.

Please, amend Claim 1 as follows: 
Claim 1: A memory device comprising:
a memory array comprising a plurality of memory cells, 
each memory cell of the plurality of memory cells connected to:
 	a word line to apply a first signal to select the memory cell to read data from or write the data to the memory cell; and
 	a bit line to read the data from the memory cell or provide the data to write to the memory cell upon selecting the memory cell by the word line,
wherein a first bit line portion of the bit line connected to the , which is a first memory cell of the plurality of memory cells, abuts a second bit line portion of the bit line connected to a second memory cell of the plurality of memory cells; and wherein the first memory cell is adjacent to the second memory cell.


Allowable Subject Matter
Claims 1-3, 6-9, 11-12, 14-16, and 21-29 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 1 as: “a first bit line portion of the bit line connected to the a first memory cell, which is a first memory cell of the plurality of memory cells, abuts a second bit line portion of the bit line connected to a second memory cell of the plurality of memory cells; and wherein the first memory cell is adjacent to the second memory cell”, in combination with other limitations of Claim 1.
Re Claim 12: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 12 as: “the third width is greater than each of the first width and the second width”, in combination with other limitations of the claim.
Re Claim 21: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 21 as: “the first width is substantially same as the second width”, in combination with other limitations of the claim.
Re Claims 2-3, 6-9, 11, 14-16, and 22-29: Claims 2-3, 6-9, 11, 14-16, and 22-29 are allowed due to dependency on one of independent Claims 1, 12, or 21.
The prior arts of record include: Miyanishi et al. (US 2016/0254062), Frederick et al. (US 2020/0125693), Pyeon (US 8,194,481), Wang et al. (US 2015/0348598), Park et al. (US 10,319,433), Jung et al. (US 9,940,998), and Liaw (US 10,043,571).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/09/22